—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed February 24, 1999, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely, and (2) from a decision of said Board, filed May 14, 1999, which, upon reconsideration, adhered to its prior decision.
By decision dated and mailed December 7, 1998, an Administrative Law Judge ruled, inter alla, that claimant was disqualified from receiving unemployment insurance benefits because *656she voluntarily left her employment without good cause. Claimant apparently received the decision within a few days thereafter but did not appeal until the second week of January 1999. A hearing before the Unemployment Insurance Appeal Board was then held for the purpose of considering the timeliness of claimant’s appeal. Claimant failed to appear. Inasmuch as it appeared that claimant failed to comply with the 20-day filing requirement of Labor Law § 621 (1), the Board dismissed claimant’s appeal in a decision filed February 24, 1999.
Subsequently, claimant applied to the Board for a reopening and reconsideration of this decision and a notice of hearing was sent to claimant scheduling a second timeliness hearing. Claimant notified the Board that she would not be appearing at the second hearing because she did not want to confront her employer. Upon claimant’s failure to appear, the Board issued a decision filed May 14, 1999 adhering to its prior decision dismissing claimant’s appeal as untimely.
We affirm. Given the evidence in the record and claimant’s failure to appear for the scheduled hearings before the Board, we find no reason to disturb the Board’s decisions dismissing claimant’s appeal as untimely (see, Matter of Foley [Commissioner of Labor], 252 AD2d 712). Consequently, claimant’s arguments relating to the underlying merits of the denial of her application for unemployment insurance benefits are not properly before this Court for its consideration (see, Matter of Stock [Commissioner of Labor], 249 AD2d 662).
Mercure, J. P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decisions are affirmed, without costs.